DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
1:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processor configured for:…” in claims 13-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  
amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.


CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 § U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, for failing to be fully enabled by the Applicant’s Specification. 

Re claim 1, because the Specification, while being enabling for the following limitations:
 A method of object detection using a radar module, the method comprising: 
at least one processor receiving, from a radar module, frames of range and doppler data at sample time intervals, each frame of the range and doppler data comprising an array including range bins and doppler bins; 
the at least one processor extracting doppler zero slice data from a current frame of the range and doppler data, the doppler zero slice data corresponding to a zero doppler bin that has been extracted from remaining doppler bins in the range and doppler data and also corresponding to at least one range bin at a low-end distance range that has been extracted from remaining higher range bins in the range and doppler data; and 
the at least one processor providing an object detection output based on a comparison of the standard deviation data and an object detection threshold.

it does not reasonably provide enablement for the full scope of these limitations:
the at least one processor maintaining a prediction of doppler zero slice data, the prediction of doppler zero slice data based at least partly on doppler zero slice data from a previous frame of range and doppler data; 
the at least one processor determining standard deviation data based at least partly on prediction error data, the prediction error data related to a difference between the prediction of doppler zero slice data and the doppler zero slice data

In other words, the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  More specifically, the following factors were considered by the Examiner and support the determination that Applicant’s claimed invention is not fully enabled:
(A) The breadth of the claims – due to the mathematical nature of the pertinent limitations, it is imperative that such limitations drawn to the thrust of the invention be clearly and specifically recited.  Here limitations essentially drawn to a mathematical genus cannot be fully enabled based on the Applicant’s disclosure of a single species directed toward the thrust of the claimed invention.
(B) The nature of the invention – in-depth radar signal processing.
(C) The state of the prior art – fast moving, highly complex.
(D) The level of one of ordinary skill – well-educated, technical professional.
(E) The level of predictability in the art – constantly evolving technology and computer software processing suggests limited predictability.
(F) The amount of direction provided by the inventor – as discussed above with regard to the breadth of the claims, the inventor has provided limited direction, essentially one species, for making and using the invention.
(G) The existence of working examples – as previously discussed, essentially one working example of the mathematical calculations directed toward the crux of the invention suggests enablement for only such disclosed example.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure – mathematical signal processing encompasses, by nature, an essentially unlimited scope, thus requiring a significant amount of experimentation to fully enable the entire scope of the claimed invention.
	
	Re claims 2-12, Applicant recites limitations that fail to fully cure the deficiencies outlined above with respect to claim 1.  As such, claims 2-12 are rejected based at least for the same reasons as discussed above with respect to claim 1.


CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the Applicant), regards as the invention.

Re claim 1, Applicant recites the limitations, “at a low-end distance range…” and “from remaining higher range bins…” (emphasis added), which are relative terms that render the claim indefinite.  In particular, such limitations are not defined by the claim, the Specification does not provide a standard for ascertaining their requisite degree, and one of ordinary skill in the art would not be reasonably apprised of their scope.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret these limitations as any distance range and any remaining range bin.

Re claims 2-12, Applicant recites limitations that fail to fully cure the deficiencies outlined above with respect to claim 1.  As such, claims 2-12 are rejected based at least “from a low range end…” (emphasis added).

Re claims 13-20, Applicant recites limitations that suffer from the same or substantially the same deficiencies as discussed above with regard to claim 1.  Accordingly, claims 13-20 are rejected in the same or substantially the same manner as claim 1.

ALLOWABLE SUBJECT MATTER
	Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 USC § 112 (a)/(b), set forth in this Office Action.  As best understood by the Examiner and in light of these numerous deficiencies, the closest prior art made of record is noted below.

ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2016/0084941, Arage – multi-target radar detection.
US 2017/0146638, Aoyama et al. – radar device for target detection.
US 2020/0142048, Shayovitz et al. – vehicle radar system with adaptive mitigation.
US 9,746,549, Parker – adaptive CFAR radar detection system.
US 2017/0293025, Davis et al. – automotive radar object detection system.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 

Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP § 2181, subsection I